NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR ARMANDO BERGANZA                         No.    18-71558
LINARES, AKA Joe Aguilar, AKA Hector
Linares,                                        Agency No. A094-203-154

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2020**
                              Pasadena, California

Before: CALLAHAN, BUMATAY, and VANDYKE, Circuit Judges.

      Hector Armando Berganza Linares, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ denial of his application

for asylum and withholding of removal. Our jurisdiction is governed by 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We dismiss the petition in part, and deny it in part.

      1.     An application for asylum must be filed within one year of the

applicant’s arrival in the United States, unless the applicant “demonstrates to the

satisfaction of the Attorney General either the existence of changed circumstances

which materially affect the applicant’s eligibility for asylum or extraordinary

circumstances relating to the delay in filing an application.” 8 U.S.C.

§ 1158(a)(2)(B), (D). While the court generally retains jurisdiction over colorable

legal or constitutional claims, id. § 1252(a)(2)(D), it lacks jurisdiction to review the

BIA’s factual determination regarding the existence of such circumstances. See id.

§ 1158(a)(3). Linares acknowledges that his application was not timely, but

contends that threats allegedly made to Linares’s uncle in El Salvador shortly

before Linares filed his application constituted changed circumstances that

materially affected his eligibility for asylum. See 8 U.S.C. § 1158(a)(2)(D). The

BIA rejected Linares’s argument and upheld the finding of the immigration judge

(“IJ”) that Linares had not presented adequate evidence that these threats had

actually occurred, or explained how they were connected to Linares in a way that

would justify his untimely filing. Linares disputes the BIA’s findings, but fails to

raise a colorable legal or constitutional claim on this point. The court thus lacks

jurisdiction to decide this issue, and this portion of Linares’s petition is dismissed.

8 U.S.C. §§ 1158(a)(3), 1252(a)(2)(D).


                                           2
      2.     Linares next argues that the BIA’s adverse credibility determination

was not supported by substantial evidence, claiming that the inconsistencies in his

written and oral testimony identified by the IJ were immaterial. Credibility is

assessed by “[c]onsidering the totality of the circumstances, and all relevant

factors,” including “the consistency between the applicant’s or witness’s written

and oral statements.” 8 U.S.C. § 1158(b)(1)(B)(iii). Adverse credibility

determinations are reviewed for substantial evidence, and the BIA’s findings “are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” Iman v. Barr, 972 F.3d 1058, 1064 (9th Cir. 2020) (internal

quotations omitted) (quoting Silva-Pereira v. Lynch, 827 F.3d 1176, 1184 (9th Cir.

2016)). Here, the IJ’s findings are supported by substantial evidence in the record,

including: (1) inconsistencies between Linares’s written application and his

testimony at his immigration hearing; (2) Linares’s evasive explanations for those

inconsistencies; and (3) Linares’s failure to disclose key evidence supporting his

claims prior to the hearing. Linares has not shown that the BIA’s adverse

credibility determination is not supported by substantial evidence, and his petition

on this point is denied.

      3.     Linares also challenges the BIA’s finding that the threats against him

and his uncle did not rise to the level of past persecution, creating a presumption of

a future threat of persecution for purposes of establishing his entitlement to


                                          3
withholding of removal. 8 C.F.R. § 1208.16(b)(1)(i). But Linares’s argument is

supported only by his own testimony, which the BIA reasonably found to lack

credibility.

       Even assuming Linares’s testimony to be credible, however, this argument

still fails. The BIA’s finding is reviewed for substantial evidence. Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019). “[C]redible death threats

alone can constitute persecution,” but they do so “in only a small category of cases,

and only when the threats are so menacing as to cause significant actual suffering

or harm.” Id. (internal quotations omitted) (quoting Lim v INS, 224 F.3d 929, 936

(9th Cir. 2000)). Although Linares asserts that the threats caused him to

immediately leave El Salvador, there is no suggestion that Linares or his uncle

were ever actually harmed or that the threats continued to escalate. Neither

Linares nor his uncle ever attempted to contact the police for assistance dealing

with the situation. Moreover, Linares did not submit any evidence from his uncle

or any other witness corroborating the threats. Linares has not shown that

substantial evidence does not support the BIA’s finding that these incidents did not

rise to the level of past persecution.

       4.      Finally, Linares argues the BIA erred in finding that he did not

establish past persecution on account of a cognizable particular social group, and in

finding that he did not establish future harm on account of membership in that


                                           4
group, which he defines as family members of landowners in El Salvador. 8

C.F.R. § 1208.16(b)(2). “Whether a group constitutes a particular social group is a

question of law.” Cordoba v. Barr, 962 F.3d 479, 482 (9th Cir. 2020) (internal

quotations omitted) (quoting Pirir-Boc v. Holder, 750 F.3d 1077, 1081 (9th Cir.

2014)). To obtain relief based on membership in a particular social group, the

petitioner “must establish that the group is (1) composed of members who share a

common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question.” Id. (quoting Matter of M-E-V-G-, 26 I. &

N. Dec. 227, 237 (BIA 2014)) (footnote omitted). But Linares presented no

evidence that members of his asserted social group are perceived by the general

population to be a distinct class. See id. Thus, his proposed group fails as a matter

of law.

      Further, even if Linares was a member of a cognizable social group, the BIA

determined that he had not established a nexus between the threats he received and

his membership in that group. This determination is reviewed for substantial

evidence. Parada v. Sessions, 902 F.3d 901, 910 (9th Cir. 2018). Linares’s own

testimony supports the conclusion that Linares was targeted because of his

intervention into a robbery investigation, and not because he happened to be

related to his landowner uncle. The BIA did not err in determining that Linares

had failed to establish a likelihood of persecution were he to return to El Salvador.


                                          5
The petition for review is DISMISSED in part and DENIED in part.




                                6